Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Applicant’s preliminary amendment is acknowledged. It is noted that the specification,  abstract and claims 1-14 are amended. 
Claim Objections
3. 	Claims 1-9 and 11-13 are objected under under pre-AIA  to because of the following informalities:  
   	Claim 1, line 1, the preamble “a fastening device” of claim 1 is different from the preamble “a tube” of claim 7 and the preamble “a support” of claim 9, and also is different from the preamble “a fastening kit” of claim 11.  
         However, claim 8 and 10 are depended on claims 7 and 11. Please change the preamble of claims 8 and 10 to be the same as the preamble of claim 1 or separate claims 8 and 10 to be the different independent claims or canceled these claims 7, 9, 11; because the preamble’s effect on claim scope, the determination of whether preamble recitations are structural limitations can be resolved only on review of the entirety of the application "to gain an understanding of what the inventors actually invented and intended to encompass by the claim" [see MPEP 2112.02]. Appropriate correction is required.
 			Claim Rejections - 35 USC § 112
4.  	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
5. 	 Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
 	Claim 3, lines 2-3, it is unclear what is the meaning of “said at least one fastening zone is elastically deformable or is less elastically deformable than said at least one admission zone”. Based on Collin English Dictionary, “Zone” means region, area…; thus, how can a “region” or “area” is able to be elastically deformable. Claim 3 can not be examined on the merit. 

 COLLINS ENGLISH DICTIONARY, 
Zone [noun]
a region, area, or section characterized by some distinctive feature or quality
a sphere of thought, disagreement, argument, etc
an area subject to a particular political, military, or government function, use, or jurisdictiona demilitarized zone
…
COLLINS ENGLISH DICTIONARY - COMPLETE & UNABRIDGED 2012 DIGITAL EDITION
 				Claim Rejections - 35 USC § 102
6. 	  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
  	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise . available to the public before the effective filing date of the claimed invention.
7. 	 Claims 1-8 and 11-14 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being Wu [US9,671,758].
 	Claim 1. Wu discloses a fastening device [figs. 2, 8-10] for fastening at least one tube and for electrically connecting said at least one tube, to at least one support; said fastening device comprising at least:
one admission zone [arear on 3]; said at least one admission zone [arear on 3]  being configured to admit said at least one tube  23, 
one fastening zone [arear on 35]; said at least one fastening zone being configured to fasten said at least one tube 23, to said at least one support 92; and,
one electrical conductor 82; said at least one electrical conductor being configured to electrically connect said at least one tube 23, to said at least one support 92.
Claim 2. Wu discloses the fastening device according to claim 1, wherein said at least one fastening zone being configured to pin said at least one tube, to said at least one support.                
Claim 3. Wu discloses the fastening device according to claim 1, wherein [a member 35 of] said at least one fastening zone [arear on 35] is elastically deformable [or is less elastically deformable than said at least one admission zone].              

    PNG
    media_image1.png
    835
    599
    media_image1.png
    Greyscale
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
 	Claim 4. Wu discloses the fastening device according to claim 1, which comprising at least one stabilizing member 83 configured to stabilize [hold] said fastening device, preferably to stabilise [hold] said fastening device when said at least one fastening zone fastens said at least one tube, to said at least one support.
 	Claim 5. Wu discloses the fastening device according to claim 1, which comprising at least one securing member 91 configured to secure said fastening device to said at least one support, preferably to secure said fastening device when said at least one fastening zone fastens said at least one tube, to said at least one support.
 	Claim 6. Wu discloses the fastening device according to claim 1, wherein said at least one stabilizing member 831 and/or said at least one securing member 91 is or are said at least one electrical conductor 82.
 	Claim 7. Wu discloses a tube, comprising at least one groove 73 [fig. 12] configured to cooperate with said at least one fastening zone of said fastening device according to claim 1.
 	Claim 8. The tube, according to claim 7, wherein said at least one tube, which comprising at least one bearing member [of 3], including at least one collar, configured to stabilise said at least one tube.
 	Claim 11. A fastening kit  comprising at least: one fastening device according to claim 7; one tube, and, one support .
 	Claim 12. A fastening method for fastening and for electrically connecting at least one tube, according to claim 7 to at least one support with at least one fastening device; said fastening method comprising at least one step of:
 admitting said at least one tube, into said at least one admission zone of said at least one fastening device;
moving said at least one fastening device so that said at least one tube, from said at least one admission zone to said at least one fastening zone;
 	inserting said at least one tube, into said at least one fastening zone;
fastening said at least one tube, to said at least one support; and,
electrically connecting said at least one tube, to said at least one support.
 	Claim 13. The fastening method according to claim 12, which comprising at least one securing step to said at least one support.
 	Claim 14. The fastening method according to claim 12, wherein said at least one step of admitting, moving, inserting, fastening, connecting, and/or securing are performed successively and/or simultaneously.
 				Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
9.	Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Wu [US9,671,758].
 	Claim 9. Wu discloses a Support 92 comprising at least one surface configured to be connected to said tube, according to claim 7 with said at least one electrical conductor of said fastening device. Wu disclose the invention generally as claimed, but does not show the support having at least one electrically conductive surface. It would have been obvious to one having ordinary skill at the time the invention was made to provide the conductive surface on the support of Wu to reduce overheat on the support;  since the examiner takes official Notice of the conductive surface on the support f would be within the level of ordinary skill in the art.
 	Claim 10. Wu discloses the support  according to claim 9, which comprises a securing zone configured to cooperate with said at least one securing member  91 of said fastening device.
 						Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831